      Case 4:19-cv-01638 Document 1 Filed on 05/03/19 in TXSD Page 1 of 8



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF TEXAS –
                               HOUSTON DIVISION

MARION FAWN CREIGHTON                          §   CIVIL ACTION NO. __________________
Individually and Derivatively on behalf of     §
(1) VIP MED SURG VENTURES, LLC                 §
(2) VIP SURG ASC, LLC, and                     §
(3) 3083 IMAGING, LLC                          §
                                               §
V.                                             §
                                               §
COOPER COLLINS, VIP MED SURG                   §
VENTURES, LLC, VIP SURG ASC, LLC               §
and 3083 IMAGING, LLC                          §


              DEFENDANT COOPER COLLINS’ NOTICE OF REMOVAL


       COMES NOW, Defendant, Cooper Collins (“Collins”), and files this notice of removal

under 28 U.S.C. §1446(a).

                                 I.     Removal Jurisdiction

       1.     On March 19, 2019, Cooper Collins, Brandon Belanger and CSB Contractors, Inc.

sued Marion Fawn Creighton (“Creighton”) for (1) common law fraud; (2) statutory fraud; (3)

fraud by non-disclosure; (4) defamation; (5) tortious interference with existing contracts; (6)

tortious interference with prospective business relations; (7) breach of contract; (8) breach of

fiduciary duty; (9) theft under the Texas Theft Liability Act; and (10) money had and received,

under Cause Number 19-03-03975, which is currently pending in the 284th Judicial District Court

of Montgomery County, Texas (the “First Lawsuit”).

       2.     Subsequently, on April 1, 2019, Creighton, Individually and Derivatively on behalf

of (1) VIP Med Surg Ventures, LLC (“MSV”), (2) VIP Surg ASC, LLC (“ASC”), and (3) 3083

Imaging, LLC (“3083 Imaging”) sued Cooper Collins, MSV, ASC, 3083 Imaging, Julie McKay-
      Case 4:19-cv-01638 Document 1 Filed on 05/03/19 in TXSD Page 2 of 8



Smith and Phillip Wills under Cause Number 19-04-04618 filed in the 284th Judicial District Court

of Montgomery County, Texas (the “Second Lawsuit”). Creighton’s Original Petition in the

Second Lawsuit included a Request for Ex Parte Temporary Restraining Order and Temporary

Injunction (“Creighton Petition”).

          3.   Creighton’s Petition includes claims against Collins under federal law. More

specifically, she alleges Collins “violated state and federal wage and hour laws (requiring

payment for an employee’s work) and MSV’s Company Agreement (which denied Mr. Collins

the right to make any decisions in MSV’s business).” Creighton Petition, p. 8, ¶ 31 (emphasis

added).

          4.   Though not identified by title in Creighton’s Petition, the “federal wage and hour

laws” she references in her alleged claim for unpaid wages is the federal Fair Labor Standards

Act of 1938, 29 U.S.C. §§ 201, et seq. (the “FLSA”). (Texas does not have any separate “state”

wage and hour law, as erroneously alleged in Creighton’s Petition.) The federal courts have

subject matter jurisdiction over federal FLSA claims pursuant to 29 U.S.C. section 216(b).

          5.   Creighton further alleges that Mr. Collins compelled the other three Members of

CSB Contractors, Inc. (a construction company in which he holds an ownership interest) to

construct a medical building that “failed to comply with [unidentified] federal requirements for

an ASC [ambulatory surgery center].” Creighton’s Petition, p. 4, ¶ 15 (emphasis added).

          6.   On April 15, 2019, the parties entered into an agreement, pursuant to Texas Rule

of Civil Procedure 11, to, among other things, file an Agreed Order to Consolidate the Second

Lawsuit into the First Lawsuit (as the earlier filed case), which Agreed Order to Consolidate was

filed by the parties on April 15, 2019.



                                                2
                                                      Collins’ Notice of Removal (Federal Question)
       Case 4:19-cv-01638 Document 1 Filed on 05/03/19 in TXSD Page 3 of 8



       7.      Collins was served with notice of the Second Lawsuit on Wednesday, April 3, 2019,

when Creighton’s counsel emailed his counsel a copy of Creighton’s Petition and the Temporary

Restraining Order she had obtained ex parte (which TRO was subsequently dissolved by

agreement of the parties on April 15).

       8.      Collins, therefore, files this Notice of Removal within thirty (30) days of his having

received notice of Creighton’s Petition containing claims alleged under federal law. 28 U.S.C.

§1446(b)(3) (“Except as provided in subsection (c), the case stated by the initial pleading is not

removable, a notice of removal may be filed within thirty days after receipt by the defendant,

through service or otherwise, of a copy of an amended pleading, motion, order or other paper from

which it may first be ascertained that the case is one which is or has become removable.”); see

Mumfrey v. CVS Pharm., Inc., 719 F.3d 392, 397-98 (5th Cir. 2013).

       9.      To his knowledge, the only other Defendant to Creighton’s Petition who has been

served is Julie McKay-Smart, and she is not a party to Creighton’s federal claims.

       10.     Removal is proper because Creighton’s suit involves (at least one) federal-question

claim; to wit, her claim against Collins for unpaid wages under the federal FLSA. See 28 U.S.C.

§§ 1331 (“The district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.”), 1441(a), (c).

       11.     All defendants who have been properly joined and served, and who are parties to

Creighton’s federal claim (i.e., only Collins), have joined in or consent to the removal of this case

to federal court. 28 U.S.C. §1446(b)(2)(A); 28 U.S.C. §1446 (c)(2).

       12.     The Court should exercise supplemental jurisdiction under 28 U.S.C. § 1367 over

the balance of Creighton’s claims and over Collins, Belanger’s and CSB Contractor’s state-law

claims asserted in the First Lawsuit, because the claims are so related to the claims within the

                                                   3
                                                         Collins’ Notice of Removal (Federal Question)
      Case 4:19-cv-01638 Document 1 Filed on 05/03/19 in TXSD Page 4 of 8



Court’s original jurisdiction that they form part of the same case or controversy under Article 3 of

the U.S. Constitution. All of the claims in this action are related to Creighton’s role as Manager

of MSV, ASC and 3083 Imaging, for which she seeks unpaid wages under the federal FLSA.

       13.     Copies of all pleadings, executed process, orders and other filings in the state court

suits are attached to this Notice as required by 28 U.S.C. §1446(a); Local Rule 81.

       14.     Counsel of record for Creighton is:

       Joe Michels
       Ky Jurgensen
       The Michels Law Firm
       250 Ed English Drive, Bldg 3, Suite A
       The Woodlands, Texas 77385
       Joe.michels@michelsfirm.com
       Ky.jurgensen@michelsfirm.com
       Tel: 281-210-1595
       Fax: 281-823-7484

       15.     Venue is proper in this district under 28 U.S.C. § 1441(a) because the state court

where the suit has been pending is located in this district.

       16.     Collins will promptly file a copy of this notice of removal with the clerk of the state

court where the suit is pending. 28 U.S.C. § 1446(d).

                                           II.     Jury Demand

       17.     Both Creighton and Collins demanded a jury in the state court action.

                                           III.    Prayer

       For these reasons, Collins asks the Court to remove the suit to District Court for the

Southern District of Texas.




                                                  4
                                                         Collins’ Notice of Removal (Federal Question)
Case 4:19-cv-01638 Document 1 Filed on 05/03/19 in TXSD Page 5 of 8



                                     Respectfully submitted,


                                     THE STRONG FIRM, P.C.

                                            /s/ April L. Walter
                                     __________________________
                                     APRIL L. WALTER
                                     Of Counsel
                                     Texas State Bar No. 24052793
                                     awalter@thestrongfirm.com
                                     Southern District of Texas Bar No. 713287
                                     KRISTEN BATES
                                     Texas State Bar No. 24073881
                                     kbates@thestrongfirm.com
                                     Southern District of Texas Bar No. 1139299
                                     1790 Hughes Landing Blvd., Suite 200
                                     The Woodlands, Texas 77380
                                     Phone: 281.367.1222
                                     Fax: 281.210.1361

                                     ATTORNEYS FOR DEFENDANT,
                                     COOPER COLLINS




                                 5
                                      Collins’ Notice of Removal (Federal Question)
      Case 4:19-cv-01638 Document 1 Filed on 05/03/19 in TXSD Page 6 of 8



                                CERTIFICATE OF SERVICE

       I certify that on this the3rd day of May, 2019, a true and correct copy of the foregoing was
served upon the following counsel of record in accordance with the Texas Rules of Civil
Procedure:

       Joe Michels
       Ky Jurgensen
       The Michels Law Firm
       250 Ed English Drive, Bldg 3, Suite A
       The Woodlands, Texas 77385
       Joe.michels@michelsfirm.com
       Ky.jurgensen@michelsfirm.com

       Julie McKay-Smart
       14838 Lake Mount Pleasant Road,
       Montgomery, Texas 77356
                                                                   /s/ April L. Walter
                                                            _________________________
                                                            April L. Walter




                                                6
                                                       Collins’ Notice of Removal (Federal Question)
Case 4:19-cv-01638 Document 1 Filed on 05/03/19 in TXSD Page 7 of 8



      INDEX OF STATE COURT FILINGS (PER LOCAL RULE 81)

 TAB                   TITLE / DATE                              CAUSE NO.
1.   Marion Fawn Creighton’s Original Petition                   19-04-04618
     Request for Ex Parte Temporary Restraining
     Order and Temporary Injunction (April 1, 2019)
2.   Request for Service Collins (April 1, 2019)                  19-04-04618
3.   Request for Service MSV (April 1, 2019)                      19-04-04618
4.   Request for Service ASC (April 1, 2019)                      19-04-04618
5.   Request for Service 3083 Imaging (April 1,                   19-04-04618
     2019)
6.   Request for Service Julie Smart (April 1, 2019)              19-04-04618
7.   Request for Service Phillip Wills (April 1, 2019)            19-04-04618
8.   Order Granting Temporary Restraining Order                   19-04-04618
     (April 1, 2019)
9.   Temporary Restraining Order (April 3, 2019)                  19-04-04618
10.  Motion to Approve Cash Bond (April 3, 2019)                  19-04-04618
11.  Proposed Order Approving Cash Bond (April 3,                 19-04-04618
     2019)
12.  Amended Motion to Approve Cash Bond (April                   19-04-04618
     3, 2019)
13.  Cash Bond for TRO and Injunction (April 3,                   19-04-04618
     2019)
14.  Defendant Cooper Collins’ Special Appearance                 19-04-04618
     and Notice of His Filing of a Verified Motion to
     Consolidate Cases in His Earlier-Filed Case
     (Cause No. 19-03-03975) Against Plaintiff
     Marion Fawn Creighton (April 11, 2019)
15.  Defendant Cooper Collins’ Special Appearance                 19-04-04618
     and Response in Opposition to Plaintiff’s
     Request for Issuance of a Temporary Injunction
     (April 12, 2019)
16.  Executed Return of Service TRO on Julie Smart                19-04-04618
     (April 24, 2019)
17.  Notice of Status Conference (April 26, 2019)                 19-04-04618
18.  Rule 11 Agreement to Consolidate Cases (April                19-04-04618
     30, 2019)
19.  Defendant Cooper Collins’ Original Answer                    19-04-04618
     (April 30, 2019)
20.  Docket Sheet (April 30, 2019)                                19-04-04618
21.  Plaintiffs’ Original Petition, Jury Demand and               19-03-03975
     Requests for Disclosures (March 19, 2019)
22.  Request for Service on Creighton (March 19,                  19-03-03975
     2019)

                                      7
                                            Collins’ Notice of Removal (Federal Question)
Case 4:19-cv-01638 Document 1 Filed on 05/03/19 in TXSD Page 8 of 8



23.    Executed Citation on Creighton (April 4, 2019)             19-03-03975
24.    Plaintiffs’ Notice of Related Later Case Filed by          19-03-03975
       Defendant Marion Fawn Creighton and Verified
       Motion to Consolidate Cases (April 4, 2019)
25.    Proposed Order Consolidating Cases (April 4,               19-03-03975
       2019)
26.    Verification of April L. Walter (April 4, 2019)            19-03-03975
27.    Notice of Submission of Motion to Consolidate              19-03-03975
       Cases (April 5, 2019)
28.    Plaintiff Cooper Collins and Brandon Belanger’s            19-03-03975
       Motion for Ex Parte Temporary Restraining
       Order and Temporary Injunction (April 9, 2019)
29.    Proposed Temporary Restraining Order and OSC               19-03-03975
       Re Temporary Injunction (April 9, 2019)
30.    Notice of Oral Hearing (April 12, 2019)                    19-03-03975
31.    Notice of Rule 11 Agreement to Consolidate                 19-03-03975
       Cases (filed without attachment) (April 15,
       2019)
32.    Notice of Status Conference (April 26, 2019)               19-03-03975
33.    Creighton’s Original Answer (April 30, 2019)               19-03-03975
34.    Rule 11 Agreement to Consolidate Cases (April              19-03-03975
       30, 2019)
35.    Docket Sheet (April 30, 2019)                              19-03-03975




                                      8
                                            Collins’ Notice of Removal (Federal Question)
